Title: To Thomas Jefferson from Jacob Crowninshield, 24 January 1805
From: Crowninshield, Jacob
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington 24th Jany. 1805
                  
                  I received late in the evening of yesterday the letter which I beg leave to enclose for your perusal & I have only delayed till this morning to come to a determination on the subject to which it refers; as it would have been improper in me to postpone my final answer a single day after I had obtained what your goodness permitted me to wait for. You will in a moment perceive the delicate situation in which I am placed. On the one side the Chief magistrate of a great nation is soliciting me to accept an honorable appointment, an appointment too of all others I should most prefer. On the other side an amiable wife, is telling me if she consults her own inclinations she can not advise me to accept the appointment. It is the seperation from my family I most dread, It is the fear that I could not persuade her (without doing violence to her feelings) to come & reside in Washington, during that part of the time when I ought to be on the spot, It is the apprehension that seperate from my family & connections for a long period, I should not only be unhappy myself, but feel certain that I deprived them in some degree, of that share of happiness which possibly my presence might contribute to promote.—
                  I had no right to expect the honors you wish to confer upon me. Neither my situation, talent or even my inclination could lead me to hope that I should be selected by you from among a hundred others every way more worthy to fill the station. It was beyond the reasonable desire of a man whose ambition is bounded by a wish to live in a situation remote from the busy scene of a public life. The honors of the State, however, might not be cumbersome could I share them with a person of all others I most value and esteem.
                  After saying thus much, and assuring you that I shall never forget the obligations I am under to you, and after thanking you for the unmerited favours you intended to confer on me. let me request that I may be permitted to remain where I am. let me entreat from your goodness that I may be excused from accepting an appointment which your partiality induced you to offer me. and if the gentleman who now holds the office, and who has performed important duties with so much honor to himself & rendered eminent services to his Country. should still wish to resign I can only express a hope that the time necessarily taken up in obtaining the answer to my letter may not have embarrassed you in other arrangements connected with it. It remains for me to close this communication, and with every assurance of the highest respect and with considerations of great personal esteem permit me to subscribe myself, your devoted and obliged servant
                  
                     Jacob Crowninshield 
                     
                  
               